Citation Nr: 0014315	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-06 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a scar on the 
palm of the right hand. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 through June 
1967.  His appeal ensues from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which granted service connection for a scar 
on the palm of the right (dominant) hand due to a mortar 
wound and assigned a non compensable evaluation, effective 
from June 23, 1998.   


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for residuals of a shrapnel wound that he 
sustained to the right dominant hand during his period of 
active service.  The Board acknowledges the veteran's 
contention; however, the record reflects that additional 
development by the RO is needed before the Board can proceed 
with the adjudication of the veteran's claim.

In June 1998, the veteran filed a claim for service 
connection for residuals of a shrapnel wound that he 
sustained to the right hand.  He indicated that he had been 
having problems with his right hand including aches, pains 
and limited use since he was wounded.  In August 1998, the 
veteran underwent a VA examination.  The examination reveals 
that the veteran had a good capacity for grasping, pushing, 
pulling, twisting, writing and touching with his right hand 
and that he had good strength.  The VA examiner did not 
mention that the veteran had any scars.  Based on these 
findings, in a December 1998 rating decision, the RO granted 
service connection and assigned a noncompensable evaluation 
for a scar on the palm of the right dominant hand.  The 
veteran now seeks a higher evaluation for his disability.  
However, because there are no findings of record related to a 
right hand scar, the Board is unable to evaluate the 
veteran's claim pursuant to the rating criteria applicable to 
scars.  Based on these facts, another VA examination is 
needed to determine the nature and severity of the scar on 
the veteran's right palm.  

Additionally, there appears to be a dispute regarding the 
location of the scar on the veteran's right hand.  In 
response to the December 1998 rating decision, the veteran 
filed a Notice of Disagreement (NOD) in January 1999, in 
which he indicated that his right hand scar was on the middle 
top, not the palm of his right hand.  In response to the NOD, 
the RO issued a rating decision in February 1999 granting 
service connection for a scar on the top middle of the right 
hand.  As a result, the veteran is now service connected for 
two scars: one on his palm and one on the top middle of his 
right hand.  The veteran clearly believes that, in addition 
to these service-connected scars, he suffers other residuals 
of his in-service wounds.  In light of his belief, and 
because he was not afforded a comprehensive VA examination in 
August 1998, he should undergo another VA examination for the 
purposes of determining the severity of the scar on appeal 
and establishing whether the veteran has any other wound 
residuals.  Should the VA examiner indicate that there are 
additional wound residuals from which the veteran suffers, 
the RO should decide whether the veteran's disability has 
been properly characterized, and if not, recharacterize the 
disability on the basis of the additional evidence.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should afford the veteran an 
examination of his right hand in order to 
ascertain the nature and severity of any 
residuals of his right hand mortar wound, 
including his scars on the palm and top 
middle of his right hand.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
note all clinical manifestations of the 
veteran's in-service mortar wounds, 
including the scars on the palm and top 
middle of the right hand, and specify 
whether there are any residuals in 
addition to the scars, and if so, 
quantify the degree of the veteran's 
impairment caused by the wound residuals.  
Finally, the examiner should provide the 
complete rationale upon which the 
opinions are based.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



